DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 10/27/2022. 
The application has claims 1-6 present. All the claims have been examined.
Previous double patenting rejection has been withdrawn as necessitated by the Terminal disclaimer submitted by applicant on October 27, 2022 which has been approved and recorded. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walia et al. (US 20190034894), in view of Peterson et al. (US 20170357627) and in view of  Zhu (US 20120163664).

In regards to claims 1 and 4, Walia discloses a method for efficient data entry in a field of a form displayed on a mobile device screen comprising (see abstract and at least para 76; data transfer by means of filling in form on a device taking information from a document): selecting a camera function, in a data recognition mode; taking a picture of information (see FIG. 16 and at least para 45, 76; using a camera to capture an image of a document, “adapted to provide a control to invoke a data capture from a document, particularly an image”. On para 76 teaches “In a form to be completed…The control may invoke a GUI similar to 200 which prompts input to capture a photo of a document using a camera and thereafter select a data item (text characters) in the document for populating the form. The image of the document may be processed to recognize text characters”. The system during the process to fill a form provides a camera capture option on order to extract text to be used to fill the form); extracting selectable text from said picture and displaying said selectable text in said data entry screen; inserting one or more element selected said selectable text into said field (see para 76; “the image of the document may be processed to recognize text characters. Such processing may be performed to permit selection of the text in the GUI displaying the document on a display device”. “In a form to be completed a user may tap a field (or right click therein using a pointer device (mouse) to invoke a control interface such as for pasting data. One control may invoke a "copy/paste from image" option”). 
Walia doesn’t specifically teach displaying, on said mobile device screen, at least two sections, wherein a first section displays said form and a second section displays a data entry screen;
Peterson teaches displaying, on said mobile device screen, at least two sections, wherein a first section displays said form and a second section displays a data entry screen; (see FIG. 9B and at least para 260; a form filling interface that based on user contact of a field opens a soft keyboard, thus providing at that point two sections showing the form with its fields and the second with the soft keyboard – data entry-).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings of Peterson for providing a data entry screen with the teachings of Walia, since doing so would improve the system by providing a fast and easy way to access the entry screen (keyboard) as needed by the user to fill out the form fields. 
Walia as modified by Peterson do not specifically teach selecting a camera function from said data entry screen.
However, Zhu teaches selecting a camera function from said data entry screen (see at least para 126 and FIG. 10; teaches selecting a camera function from within the soft keyboard screen area).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings of Zhu for accessing a camera function within the keyboard GUI with the teachings of Walia as modified by Peterson, since doing so would improve the system by providing a fast and easy way to access the camera functionality as needed by the user.

In regards to claims 2 and 5, Walia teaches wherein said one or more elements are not collocated on the picture (see para 76; the elements are selected and after the items have been identified they are paste to the form).

In regards to claims 3 and 6, Walia teaches further comprising merging said one or more elements to fill said field (see para 76; the elements are selected and after the items have been identified they are paste to the form).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that none of the references teach or infer a camera being used in a normal picture mode or toggled to recognize characters. Examiner respectfully disagrees.
The claim language as amended states: selecting a camera function, in a data recognition mode. The claim language does not require or mention the need to toggle between normal picture mode or recognition mode. It only mentions having a camera selection on a data recognition mode.
As provided on rejection above, Walia teaches as seen in FIG. 16 and at least para 45: GUI for receiving input to capture an image while a form is displayed in order to be filled. Further, para 76 teaches: “In a form to be completed…The control may invoke a GUI similar to 200 which prompts input to capture a photo of a document using a camera and thereafter select a data item (text characters) in the document for populating the form. The image of the document may be processed to recognize text characters”. As such when the camera function is invoked is with the specific purpose to extract text to fill the form. Therefore, it is on a data recognition mode when the camera function if requested. Unless additional language is added to clarify the need to toggle between a normal and recognition mode, Walia teaches the claim language as provided. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dabet et al. (US 20080267505): teaches automatic population of a form and display of both a form a document from where the information is obtained.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario M Velez-Lopez whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144